Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16875132 filed 05/20/2020. Claims 1, 3-4, 6, and 8-9 amended. Claims 1-10 are subject to examination.

Claim Objections
Claim 4 and 8-9 objected to because of the following informalities:  
Claim 4 and 9 recites “T0” in line 8 and in line 5 respectively. The parameter T0 should be defined in the claim. 
Claim 8 recites “SSB” in line 4. The abbreviation SSB needs to be defined at least where mentioned for the first time.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “within N Ts after the start time TO, wherein Ts is a time length used for transmitting one synchronization signal block; and when the channel is idle, sending, by the network device, l synchronization signal blocks at a time TO+NxTL”. Similar limitation is recited in claim 8. It is not clear to the examiner the delay between LBT operation and sending of synchronization signal blocks (SSB). For example if there are 8 SSBs and N is 2, LBT will performed within 2Ts but SSBs will be sent after T0+2TL, where TL is time length to send 8 SSBs. As best understood by the examiner and for the purpose of applying prior art, the examiner considers “TO+NxTL” as “TO+NxTs”.

Allowable Subject Matter
Claim 3 and 8  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Niu hereafter) (US 20190053177 A1) in view of DAMNJANOVIC et al. (DAMNJANOVIC hereafter) (US 20180316454 A1).

Regarding claim 1, Niu teaches, A method for sending a synchronization signal in an unlicensed frequency band (Niu; Design of a Synchronization Signal Block for an Unlicensed Carrier … Referring to FIG. 1, an SS burst is repeated every SS burst set period, Par. 0025-0026), comprising: 
performing, by a network device, a listen before talk (LBT) operation before a start time for transmitting a synchronization signal, to determine whether a channel is busy or idle (Niu; an apparatus of a radio access network (RAN) includes … The one or more processors are to generate, for initial access in an unlicensed carrier, data containing information regarding LBT, which is to be performed to acquire a channel for transmission of at least one SS block, Par. 0048; a category 4 (Cat-4) LBT is applied before the transmission of each SS burst, which includes a plurality of SS blocks, Par. 0052); and 
when the channel is busy, performing, by the network device, the LBT operation within a preset time length after the start time (Niu; a maximum shifting value is applied, and the SS burst is skipped after the maximum shifting value is reached, Par. 0056), and sending the synchronization signal when the channel is idle (Niu; the LBT is performed repeatedly until success of the LBT is obtained, a portion of the SS blocks of the SS burst, which is expected to be transmitted from the time point up to a moment of the success of the LBT, is skipped from being transmitted, and a remaining portion of the SS blocks of the SS burst is transmitted, Par. 0053); or 
when the channel is idle, sending, by the network device, the synchronization signal at the start time (Niu; a category 4 (Cat-4) LBT is applied before the transmission of each SS burst, which includes a plurality of SS blocks. The LBT covers the SS burst duration, Par. 0052 [Note that when LBT succeeds before transmission, entire burst is transmitted]).  
Although Niu teaches LBT to acquire channel, but  fails to explicitly teach, 
channel busy or idle. 
However, in the same field of endeavor, DAMNJANOVIC teaches, 
channel busy or idle (DAMNJANOVIC; one or more SSs (e.g., DRSs) and/or a PBCH may be transmitted after the medium is detected or determined to be free, e.g., after one or more successful CCAs ... a base station may start to transmit one or more SSs (e.g., DRSs) and/or a PBCH immediately upon a successful CCA, Par. 0030; the base station may perform a CCA or an ECCA, and then start to transmit an SS block 306 after a determination that the previously busy medium is now free to use (e.g., the CCA or ECCA is successful), Par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Niu to include the use of busy detection as taught by DAMNJANOVIC in order to transmit SSB (DAMNJANOVIC ; Par. 0008).

Regarding claim 6, Niu teaches, A network device, comprising; 
a processor (Niu; a radio access network (RAN) node (e.g., a cellular base station), Par. 0024); and 
a transceiver (Niu; a radio access network (RAN) node (e.g., a cellular base station), Par. 0024), wherein the processor is configured to control the transceiver to perform a listen before talk (LBT) operation before a start time for transmitting a synchronization signal, to determine whether a channel is busy or idle (Niu; an apparatus of a radio access network (RAN) includes … The one or more processors are to generate, for initial access in an unlicensed carrier, data containing information regarding LBT, which is to be performed to acquire a channel for transmission of at least one SS block, Par. 0048; a category 4 (Cat-4) LBT is applied before the transmission of each SS burst, which includes a plurality of SS blocks, Par. 0052); and 
when the channel is busy, the transceiver performs the LBT operation within a preset time length after the start time (Niu; a maximum shifting value is applied, and the SS burst is skipped after the maximum shifting value is reached, Par. 0056), and sends the synchronization signal when the channel is idle (Niu; the LBT is performed repeatedly until success of the LBT is obtained, a portion of the SS blocks of the SS burst, which is expected to be transmitted from the time point up to a moment of the success of the LBT, is skipped from being transmitted, and a remaining portion of the SS blocks of the SS burst is transmitted, Par. 0053); or 
when the channel is idle, the transceiver sends the synchronization signal at the start time (Niu; a category 4 (Cat-4) LBT is applied before the transmission of each SS burst, which includes a plurality of SS blocks. The LBT covers the SS burst duration, Par. 0052 [Note that when LBT succeeds before transmission, entire burst is transmitted]).  
Although Niu teaches LBT to acquire channel, but  fails to explicitly teach, 
channel busy or idle. 
However, in the same field of endeavor, DAMNJANOVIC teaches, 
channel busy or idle (DAMNJANOVIC ; one or more SSs (e.g., DRSs) and/or a PBCH may be transmitted after the medium is detected or determined to be free, e.g., after one or more successful CCAs ... a base station may start to transmit one or more SSs (e.g., DRSs) and/or a PBCH immediately upon a successful CCA, Par. 0030; the base station may perform a CCA or an ECCA, and then start to transmit an SS block 306 after a determination that the previously busy medium is now free to use (e.g., the CCA or ECCA is successful), Par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Niu to include the use of busy detection as taught by DAMNJANOVIC in order to transmit SSB (DAMNJANOVIC ; Par. 0008).


Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu-DAMNJANOVIC and in further view of IYER et al. (IYER hereafter) (US 20200259588 A1).

Regarding claim 2 and claim 7, Niu-DAMNJANOVIC teaches, The method according to claim 1 and The network device according to claim 6 respectively, wherein the synchronization signal comprises L synchronization signal blocks (Niu; for 15 KHz subcarrier spacing, in each slot devoted to SS transmission, symbols 2-6 are allocated to one SS block (i.e., SS Block #1) and symbols 7-11 are allocated for another SS block (i.e., SS Block #2), Par. 0044), the preset time length is at least one time length TL used for transmitting the synchronization signal blocks (Niu; the LBT procedure is always initiated in the first half frame of the radio frame, and the SS burst is at most shifted up to a maximum, such that the SS burst does not overlap with a next SS burst. That is to say, the SS burst is shifted but the shifted SS burst cannot exceed a boundary between the first half frame and the second half frame, Par. 0057 [Note that Frame is LTE compliant frame pattern, Par. 0044. Since 1ms contains SSB burst for 15 KHz spacing and half frame is 5 ms for LTE, maximum shift is more than burst length]), and L is an integer greater than or equal to 2 (Niu; Multiple SS blocks compose an SS burst, Par. 0026).  
Although Niu-DAMNJANOVIC teaches maximum shift, but  fails to explicitly teach positional relationship between half frame and SSB. However, in the same field of endeavor, IYER teaches half frame location of SS bursts in Fig. 2 where SS burst is in first 2 slots of half frame and also teaches in Par. 0057 that “at most 2 SS blocks maybe placed in one slot for sub-carrier spacing, SCS<=120 KHz and 4 SS blocks maybe placed in one slot-pair for 240 KHz SCS assuming a slot size of 14 symbols”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Niu-DAMNJANOVIC to include the use of 3GPP NR design as taught by IYER in order to place SS block in slot (IYER; Par. 0057).


Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu-DAMNJANOVIC and in further view of Ye et al. (Ye hereafter) (US 20190075596 A1).

Regarding claim 4 , Niu-DAMNJANOVIC teaches, The method according to claim 1.
	Niu-DAMNJANOVIC fail to explicitly teach,
wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol, and the performing, by the network device, of the LBT operation within a preset time length after the start time, and sending the synchronization signal when the channel is idle comprises: 
performing, by the network device, the LBT operation within M TOFDM after the start time; and when the channel is idle, sending, by the network device, the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1.  
However, in the same field of endeavor, Ye teaches 
wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068; T.sub.S being the OFDM symbol duration, Par. 0069; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035), and the performing, by the network device, of the LBT operation within a preset time length after the start time, and sending the synchronization signal when the channel is idle comprises (Ye; FIG. 6 illustrates an embodiment of LBT with a single idle sensing, whose interval is at least 25 μs, can be performed multiple times until succeed before the DRS transmission, Par. 0069): 
performing, by the network device, the LBT operation within M TOFDM after the start time (Ye; the duration that can be used for additional LBT and can be at most 2 (T.sub.S) or corresponding to two symbols of a DRS transmission, Par. 0070); and when the channel is idle, sending, by the network device, the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1 (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Niu-DAMNJANOVIC to include the use of 2 symbol duration for LBT as taught by Ye in order to increases the DRS transmission opportunities (Ye; Par. 0069).
  
Regarding claim 9, Niu-DAMNJANOVIC teaches, The network device according to claim 6. 
	Niu-DAMNJANOVIC fail to explicitly teach,
wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol; the transceiver is configured to: perform the LBT operation in M TOFDM after the start time, and when the channel is idle, send the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1.  
However, in the same field of endeavor, Ye teaches 
wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068; T.sub.S being the OFDM symbol duration, Par. 0069; DRS includes primary synchronization signal (PSS), secondary synchronization signal (SSS), Par. 0035); the transceiver is configured to: perform the LBT operation within M TOFDM after the start time (Ye; the duration that can be used for additional LBT and can be at most 2 (T.sub.S) or corresponding to two symbols of a DRS transmission, Par. 0070), and when the channel is idle, send the synchronization signal at a time TO+MxToFDM, wherein M is an integer greater than or equal to 1 (Ye; the DRS starts at any time within the first 2 symbols of the DL transmission burst, Par. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Niu-DAMNJANOVIC to include the use of 2 symbol duration for LBT as taught by Ye in order to increases the DRS transmission opportunities (Ye; Par. 0069).


Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (Malik hereafter) (US 20180343156 A1) in view of Niu et al. (Niu hereafter) (US 20190053177 A1).

Regarding claim 5, Malik teaches, A method for receiving a synchronization signal in an unlicensed frequency band (Malik; a method 1600 for synchronization signal block signaling for wireless communications in shared spectrum, Par. 0152), comprising: 
searching for and receiving, by a terminal device, a synchronization signal, (Malik; At block 1605 the UE 115 may monitor a shared radio frequency spectrum band during a measurement window for an SS burst ... At block 1610 the UE 115 may perform a synchronization procedure with a base station based on the received first SS block, Par. 0153-0154); and 
obtaining, by the terminal device based on the found synchronization signal, system information corresponding to a network device (Malik; the operations of block 1610 may be performed by a synchronization component, Par. 0154; Synchronization (e.g., cell acquisition) may be performed using synchronization signals or channels transmitted by a synchronization source (e.g., a base station 105) ... The PSS may enable synchronization of slot timing ... An SSS may be used to acquire the full PCID and other system information, Par. 0054).
Malik fails to explicitly teach,
wherein the synchronization signal comprises L consecutive synchronization signal blocks, and L is an integer greater than or equal to 2.
However, in the same field of endeavor, Niu teaches, 
wherein the synchronization signal comprises L consecutive synchronization signal blocks, and L is an integer greater than or equal to 2 (Niu; The LBT may be performed in the case the SS blocks are consecutive to each other (which might be the case when all potential SS block positions are equal to the actual SS block positions and SS blocks totaling the maximum number allowed per subcarrier spacing and frequency carrier are used, Par. 0049; Multiple SS blocks compose an SS burst, Par. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Malik to include the use of one LBT as taught by Niu in order to transmit consecutive SSBs (Niu; Par. 0049).

Regarding claim 10, Malik teaches, A terminal device (Malik; the UE 115, Par. 0153), comprising: 
a transceiver, configured to search for and receive a synchronization signal, (Malik; At block 1605 the UE 115 may monitor a shared radio frequency spectrum band during a measurement window for an SS burst ... At block 1610 the UE 115 may perform a synchronization procedure with a base station based on the received first SS block, Par. 0153-0154); and 
a processor, configured to obtain, based on the found synchronization signal, system information corresponding to a network device (Malik; the operations of block 1610 may be performed by a synchronization component, Par. 0154; Synchronization (e.g., cell acquisition) may be performed using synchronization signals or channels transmitted by a synchronization source (e.g., a base station 105) ... The PSS may enable synchronization of slot timing ... An SSS may be used to acquire the full PCID and other system information, Par. 0054).
Malik fails to explicitly teach,
wherein the synchronization signal comprises L consecutive synchronization signal blocks, and L is an integer greater than or equal to 2.
However, in the same field of endeavor, Niu teaches, 
wherein the synchronization signal comprises L consecutive synchronization signal blocks, and L is an integer greater than or equal to 2 (Niu; The LBT may be performed in the case the SS blocks are consecutive to each other (which might be the case when all potential SS block positions are equal to the actual SS block positions and SS blocks totaling the maximum number allowed per subcarrier spacing and frequency carrier are used, Par. 0049; Multiple SS blocks compose an SS burst, Par. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Malik to include the use of one LBT as taught by Niu in order to transmit consecutive SSBs (Niu; Par. 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416